In an action to foreclose a mortgage on real property, the counterclaim by the owner seeks specific performance of an agreement to deliver the real property free and clear of incumbrances. Judgment in favor of plaintiffs, entered after trial, reversed on the law and the *896facts, without costs, and judgment providing that the real estate be freed of the lien of the mortgage and that the mortgage instrument be satisfied and discharged of record, directed in favor of appellant, without costs. Inconsistent findings and conclusions stated informally at Special Term are reversed and new findings will be made. The mortgagees agreed to deliver the fee free and clear of incumbrances, which inevitably implies the satisfaction, cancellation, and discharge of the mortgage lien and indebtedness. The evidence establishes that the signer of the written agreement acted on behalf of both mortgagees. Neither the execution nor the sufficiency of the agreement is attacked. The purchaser performed, and full performance must be decreed. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. Settle order on notice.